Case 3:19-cv-01412-MMH-MCR Document 125 Filed 07/07/20 Page 1 of 2 PageID 1199




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


     C.K.,

                   Plaintiff,
                                                        Case No. 3:19-cv-1412-J-34MCR
     vs.

     WYNDHAM HOTELS & RESORTS,
     INC., et al.,

                   Defendants.
                                                 /


                                               ORDER

             THIS CAUSE came before the Court on July 7, 2020, for a hearing on the pending

     motions to dismiss. For the reasons stated on the record during the hearing, it is

             ORDERED:

                1. Based on Plaintiff’s representations, Plaintiff’s claim of direct liability against

                   the named Defendants, the claim of vicarious liability based upon apparent

                   agency, and any alter ego theory claim are DISMISSED with prejudice.

                2. Defendant Hilton Worldwide Holdings Inc.’s Motion to Dismiss Under Rule

                   21, or, in the Alternative, Under Rule 12(b)(6) (Dkt. No. 20) is GRANTED to

                   the extent that the remaining claims raised against this Defendant are

                   DISMISSED without prejudice.

                3. Inter-Continental Hotels Corporation’s Motion to Dismiss Plaintiff’s

                   Complaint and Memorandum of Law in Support Thereof (Dkt. No. 57) is

                   GRANTED to the extent that the remaining claims raised against this

                   Defendant are DISMISSED without prejudice.
Case 3:19-cv-01412-MMH-MCR Document 125 Filed 07/07/20 Page 2 of 2 PageID 1200




              4. Defendant Marriott International, Inc.’s Motion to Dismiss and Incorporated

                  Memorandum of Law (Dkt. No. 58) is GRANTED to the extent that the

                  remaining claims raised against this Defendant are DISMISSED without

                  prejudice.

              5. Defendant Wyndham Hotels & Resorts, Inc.’s Motion to Dismiss (Dkt. No.

                  59) is GRANTED to the extent that the remaining claims raised against this

                  Defendant are DISMISSED without prejudice.

              6. Hyatt   Corporation’s   Motion     to   Dismiss   Plaintiff’s   Complaint   and

                  Memorandum of Law in Support Thereof (Dkt. No. 61) is GRANTED to the

                  extent that the remaining claims raised against this Defendant are

                  DISMISSED without prejudice.

              7. Plaintiff shall have up to and including August 4, 2020, to file a motion for

                  leave to file an amended complaint.

           DONE AND ORDERED in Jacksonville, Florida this 7th day of July, 2020.




     ja

     Copies to:

     Counsel of Record




                                              -2-
